Reversed and Rendered and Opinion Filed May 6, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00024-CV

                      TAHL BENIT, Appellant
                              V.
             PRIMALEND CAPITAL PARTNERS, LP., Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-16217

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Myers
      This is an appeal of a final judgment signed by the trial court that granted

summary judgment for appellee Primalend Capital Partners, LP. Appellant Tahl

Benit, by and through his assignee Meir Benit, raises two issues. We reverse and

render.

                   BACKGROUND AND PROCEDURAL HISTORY

      This is a commercial dispute between plaintiff and appellant Tahl Benit

(Tahl), the founder, former president, and owner of two automobile dealerships in

Ohio, and defendant and appellee Primalend Capital Partners, LP, a commercial

lender (Primalend). On October 4, 2019, Tahl filed his original petition asserting
causes of action against Primalend for breach of contract and conversion. Tahl was

represented by the law firm of Shackelford, Bowen, McKinley, & Norton, LLP (the

Shackelford firm). Primalend answered on November 25, 2019, alleging a general

denial and various affirmative defenses.

      On February 18, 2020, Derek D. Rollins of the Shackelford firm filed a motion

to withdraw, asking that the court permit Rollins and the firm to withdraw as counsel

for Tahl. On September 18, 2020, Primalend filed a motion for traditional and no-

evidence summary judgment, based in part on deemed admissions. The following

month, on October 14, 2020, the trial court signed an order granting the motion to

withdraw.

      The next day, October 15, Tahl’s father, Meir Benit, and the Meir Benit Trust

(Meir) filed a plea in intervention against Primalend. The intervention alleged that

(1) Tahl assigned his claims to Meir and (2) Meir had independent claims against

Primalend. The intervention was signed by Rollins of the Shackleford firm, which

represented Meir. Meir moved on October 30, 2020, to strike the pending summary

judgment motion, the deemed admissions, realign the parties, and dismiss Tahl as a

party. The court held a hearing on the motion to strike and to realign on December

3, 2020, and it denied the motion.

      The hearing on Primalend’s summary judgment motion was scheduled for

December 9, 2020. The evening before the summary judgment hearing, at 5:35 p.m.

on December 8, Tahl nonsuited his claims, filing a notice of nonsuit without

                                        –2–
prejudice. The document bears the signature of Tahl as plaintiff pro se and was e-

filed by Shackleford. It appears in our clerk’s record as follows:




      Primalend objected to and moved to strike Tahl’s nonsuit, arguing first that

the Shackelford firm lacked authority because the court had granted the firm’s

motion to withdraw as counsel for Tahl, and it no longer represented Tahl. Second,

Primalend argued the nonsuit appeared inauthentic because it was not signed by Tahl

or any counsel representing him, and Tahl had not appeared pro se since the

Shackelford firm’s withdrawal. Also, Primalend argued the nonsuit had the same

“style of footer” as all other pleadings filed by the Shackelford firm and it appeared

to be authored by the firm, which, again, no longer represented Tahl. Primalend

stated it had “serious . . . concerns about the authenticity and legitimacy of this

filing,” and the “eleventh-hour filing on the eve of summary judgment . . . only casts

further suspicion on its authenticity.” Primalend asked the court to strike the nonsuit

and grant its motion for summary judgment. The motion to strike does not state a

legal basis or cite to any rule of procedure in support of its request. On the morning

                                         –3–
of the summary judgment hearing, December 9, Meir also nonsuited his claims.1

         Rollins attended the summary judgment hearing but announced as counsel

only for intervenors Meir and the Meir Benit Trust. He did not make an appearance

on behalf of Tahl, who was not present. Rollins advised the trial court that Tahl was

pro se and he was authorized to sign the notice of nonsuit on Tahl’s behalf and e-file

it. No evidence was presented from Tahl himself; he did not execute a declaration

or affidavit. During the hearing, however, Rollins told the court, “We had no notice

of hearing that that’s [the motion to strike is] being heard today, so I . . . do take

umbrage with the accusation that I’ve committed a fraud on the Court.” Rollins also

requested “an opportunity to have Tahl Benit sign something that confirms he

authorized me [Rollins] to file what was filed for him. [Tahl’s] a pro se litigant. He

doesn’t know how to E-file stuff.” The trial court responded in part that it was not

accepting those allegations in the motion to strike that questioned the nonsuit’s

authenticity. The court announced:

         However, I am going to strike the notice of nonsuit by Mr. Tahl Benit.
         Whether or not you had any notice of that’s kind of irrelevant for
         starters. But, secondly, I’ve got this filed on the eve of a summary
         judgment against him. Had we proceeded today and had he knowingly
         nonsuited and I could see that he knowingly nonsuited the case, he’s
         entitled to nonsuit his case unless there’s a—a counterclaim against him
         or—or a pending claim against him.
The court then considered Primalend’s summary judgment motion, which the court




   1
       This nonsuit is not in dispute.

                                           –4–
ultimately granted.

      On that same day, December 9, 2020, the trial court signed a written order

granting the motion to strike Tahl’s notice of nonsuit as well as a final judgment

granting Primalend’s summary judgment motion, ordering Tahl take nothing on his

claims against Primalend, and dismissing his claims with prejudice. Tahl then filed

the instant notice of appeal.

                                APPELLANT’S ISSUES

      Tahl brings the following two issues:

      1. After all parties non-suited their claims, could the trial court, without
      hearing any evidence and with no notice, strike one party’s non-suit and
      enter summary judgment against that party?

      2. If there were lawful grounds for the trial court to strike Tahl’s non-
      suit, did Primalend waive them by (a) failing to articulate those
      grounds, (b) failing to notice a hearing on its motion, and (c) failing to
      present any evidence supporting such drastic relief?

                                     DISCUSSION

      In his first issue, Tahl argues the trial court’s decision to strike his nonsuit,

“with no evidentiary or legal basis,” was antithetical to a plaintiff’s “unqualified and

absolute right to take a nonsuit,” BHP Petroleum Co. v. Millard, 800 S.W.2d 838,

840 (Tex. 1990), and we should therefore reverse the trial court and render judgment

that Tahl’s claims are dismissed without prejudice.

      Texas Rule of Civil Procedure 162 provides in part that “[a]t any time before

the plaintiff has introduced all of his evidence other than rebuttal evidence, the

plaintiff may dismiss a case, or take a non-suit.” TEX. R. CIV. P. 162. Courts
                                          –5–
interpret this rule to mean that the plaintiff’s right “to a take a nonsuit is unqualified

and absolute as long as the defendant has not made a claim for affirmative relief.”

BHP Petroleum Co., 800 S.W.2d at 841; see also Morath v. Lewis, 601 S.W.3d 785,

787 (Tex. 2020); Progressive Ins. Companies v. Hartman, 788 S.W.2d 424, 426

(Tex. App.—Dallas 1990, no writ).

       To qualify as a claim for affirmative relief, a defensive pleading must
       allege that the defendant has a cause of action, independent of the
       plaintiff’s claim, on which he could recover benefits, compensation or
       relief, even though the plaintiff may abandon his cause of action or fail
       to establish it.

General Land Office v. Oxy U.S.A., Inc., 789 S.W.2d 569, 570 (Tex. 1990); see BHP

Petroleum Co., 800 S.W.2d at 841.2

       Rule 162 “is construed liberally in favor of the right to nonsuit.” Hartman,

788 S.W.2d at 426. “In the summary judgment context, a plaintiff has the right to

take nonsuit after a defendant files a motion for summary judgment, up to the time

the court renders a decision.” AIX Specialty Ins. Co. v. Shiwach, 05-18-01050-CV,

2019 WL 6888515, at *7 (Tex. App.—Dallas Dec. 18, 2019, pet. denied) (mem.

op.). “If the plaintiff asks for a non-suit at a time when he is entitled thereto, no

further pleading or objection on the defendant’s part can affect plaintiff’s right to the

non-suit.” Progressive Ins. Companies, 788 S.W.2d at 426.

       The granting of a nonsuit is a ministerial act by the court. See Shadowbrook



   2
     Pending claims for affirmative relief may include, for example, counterclaims, crossclaims, or
motions for sanctions. CTL/Thompson Tex., LLC v. Starwood, 390 S.W.3d 299, 300 (Tex. 2013).
                                               –6–
Apartments v. Abu-Ahmad, 783 S.W.2d 210, 211 (Tex. 1990). Indeed, a party is

entitled to mandamus relief if a trial court erroneously refuses to grant a nonsuit and

dismiss the case. See BHP Petroleum Co., 800 S.W.2d at 842.

        Primalend, however, points to rule 12 of the rules of civil procedure, and,

though its motion to strike never mentioned rule 12, Primalend argues on appeal that

the trial court could have considered the substance of the motion3 and construed it

as a rule 12 motion. Rule 12, the alleged basis for Primalend’s motion, says that

when a party to a lawsuit believes the suit or proceeding is being prosecuted or

defended without authority, it may file a sworn written motion questioning the

attorney’s authority to act. TEX. R. CIV. P. 12. Rule 12 motions must be sworn and

served on the challenged attorney at least 10 days before the hearing on the motion.

See id. The primary purpose of rule 12 is to enforce a party’s right to know who

authorized the suit. New Talk, Inc. v. Sw. Bell Tel. Co., 520 S.W.3d 637, 644 (Tex.

App.—Fort Worth 2017, no pet.); see also Angelina Cty. v. McFarland, 374 S.W.2d

417, 423 (Tex. 1964). Rule 12 protects parties from groundless suits and permits

dismissal of suits instituted without authority. Nicholas v. Envtl. Sys. (Int’l) Ltd.,

499 S.W.3d 888, 895 (Tex. App.—Houston [14th Dist.] 2016, pet. denied); see also

Angelina Cty., 374 S.W.2d at 422–23. The challenged attorney has the burden of

proof to show sufficient authority to represent the client. TEX. R. CIV. P. 12;


    3
      See, e.g., State Bar of Tex. v. Heard, 603 S.W.2d 829, 833 (Tex. 1980) (“We look to the substance of
a plea for relief to determine the nature of the pleading, not merely at the form of title given to it.”).
                                                  –7–
Boudreau v. Fed. Trust Bank, 115 S.W.3d 740, 741 (Tex. App.—Dallas 2003, pet.

denied). If the challenged attorney does not meet his or her burden of proof, the trial

court is required (1) to bar the challenged attorney from appearing in the case and

(2) to strike the pleadings if an authorized person does not appear. TEX. R. CIV. P.

12; see also In re Salazar, 315 S.W.3d 279, 283 (Tex. App.—Fort Worth 2010, orig.

proceeding) (concluding requirements of rule 12 are mandatory). Typically, an

attorney satisfies the burden to establish his or her authority by presenting evidence

the client retained him to provide representation in the case. In re Sassin, 511

S.W.3d 121, 125 (Tex. App.—El Paso 2014, orig. proceeding); Boudreau, 115

S.W.3d at 742. Appellate courts review a trial court’s ruling on a motion to show

authority for an abuse of discretion. Urbish v. 127th Jud. Dist. Court, 708 S.W.2d

429, 432 (Tex. 1986); R.H. v. Smith, 339 S.W.3d 756, 762 (Tex. App.—Dallas 2011,

no pet.).

      Although Primalend’s motion to strike used the phrase “lacks authority,” the

motion did not mention rule 12; it was not sworn; it was not set for hearing; nor did

it provide 10 days’ notice of a hearing. See TEX. R. CIV. P. 12. And, crucially,

Primalend’s motion did not provide fair notice regarding the basis for the serious

relief that Primalend now insists—on appeal—it requested of the trial court pursuant

to rule 12. See, e.g., Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896

(Tex. 2000) (“Texas follows a ‘fair notice’ standard for pleading, which looks to

whether the opposing party can ascertain from the pleading the nature and basic

                                         –8–
issues of the controversy and what testimony will be relevant.”); Transworld Leasing

Corp. v. Wells Fargo Auto Fin., LLC, No. 04-12-00036-CV, 2012 WL 4578591, at

*2 (Tex. App.—San Antonio Oct. 3, 2012, pet. denied) (mem. op.) (motion “must

be read in its entirety to determine if it provides fair notice of the grounds on which

the motion is based”).

        Moreover, at no point did Rollins claim or otherwise suggest after the court

granted leave to withdraw that he had authority to represent Tahl. Indeed, as Rollins

explained to the court, he drafted and e-filed the nonsuit at Tahl’s request but Tahl

was proceeding pro se, Rollins and the Shackelford firm having withdrawn from

representing Tahl prior to the hearing. And to the extent Primalend is suggesting

fraud and/or forgery regarding Tahl’s e-signature,4 Primalend does not cite, and we

have not found, authority holding that a rule 12 motion is the proper procedural

vehicle in which to raise such a claim. See, e.g., New Talk, Inc., 520 S.W.3d at 644

(primary purpose of rule 12 is to enforce party’s right to know who authorized suit).

We therefore reject Primalend’s attempt to belatedly redesign its motion to strike as

a motion filed pursuant to rule 12 of the rules of civil procedure.

        It is undisputed that Tahl’s nonsuit was timely filed and that Primalend did

not assert any claims against either Tahl or Meir, nor did it request other affirmative




    4
       Rule of civil procedure 21(f)(7)(A) states that an electronically filed document is considered signed
if the document includes “a ‘/s/’ and name typed in the space where the signature would otherwise appear,
unless the document is notarized or sworn.” TEX. R. CIV. P. 21(f)(7)(A).
                                                   –9–
relief. See, e.g., General Land Office, 789 S.W.2d at 570 (“[I]f a defendant does

nothing more than resist plaintiff’s right to recover, the plaintiff has an absolute right

to the nonsuit.”). Although we understand the trial court’s suspicion regarding the

nonsuit filed on the evening before a summary judgment hearing, Tahl had the right

to take a nonsuit up to the time the trial court rendered a decision, e.g., AIX Specialty

Ins. Co., 2019 WL 6888515, at *7, which is what Tahl did.

      Based on the record before us, we therefore sustain Tahl’s first issue. We

reverse the trial court’s final judgment of December 9, 2020, and render judgment

dismissing Tahl’s claims against Primalend without prejudice, pursuant to Tahl’s

December 8, 2020, notice of nonsuit. Because of this decision, we need not address

Tahl’s second issue.



                                             /Lana Myers//
210024f.p05                                  LANA MYERS
                                             JUSTICE




                                          –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

TAHL BENIT, Appellant                         On Appeal from the 95th District
                                              Court, Dallas County, Texas
No. 05-21-00024-CV          V.                Trial Court Cause No. DC-19-16217.
                                              Opinion delivered by Justice Myers.
PRIMALEND CAPITAL                             Justices Osborne and Nowell
PARTNERS, LP., Appellee                       participating.

      In accordance with this Court’s opinion of this date, the final judgment of the

trial court is REVERSED, and judgment is RENDERED dismissing appellant

TAHL BENIT’S claims against appellee PRIMALEND CAPITAL PARTNERS,

LP, without prejudice. It is ORDERED that appellant TAHL BENIT recover his

costs of this appeal from appellee PRIMALEND CAPITAL PARTNERS, LP.

Judgment entered this 6th day of May, 2022.




                                       –11–